
	

115 S2672 IS: First Division Monument Modification Act
U.S. Senate
2018-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2672
		IN THE SENATE OF THE UNITED STATES
		
			April 16, 2018
			Mr. Moran (for himself and Mr. Roberts) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To authorize the Society of the First Infantry Division to make modifications to the First Division
			 Monument located on Federal land in President's Park in Washington, DC,
			 and for other purposes.
	
	
		1.Short title
 This Act may be cited as the First Division Monument Modification Act.
		2.Modification of  First Division Monument
 (a)AuthorizationThe Society of the First Infantry Division (which is an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code), may make modifications to the First Division Monument located on Federal land in President's Park in Washington, DC, that was set aside for memorial purposes of the First Infantry Division.
 (b)InclusionsThe modifications authorized under subsection (a) may include the construction of additional plaques, and the construction of additional stone plinths on which to place the plaques, to honor the members of the First Infantry Division who paid the ultimate sacrifice during United States operations, including Operation Desert Storm, Operation Iraqi Freedom and New Dawn, and Operation Enduring Freedom.
 (c)Required consultationThe First Infantry Division at the Department of the Army shall collaborate with the Secretary of Defense to provide the list of the not more than 5,000 names of members of the First Infantry Division to be added to the Monument.
 (d)Application of Commemorative Works ActSubsections (b) and (c) of section 8903 of title 40, United States Code (commonly known as the ‘‘Commemorative Works Act’’), shall not apply to activities authorized under this section.
 (e)FundingFederal funds may not be used to pay any costs of the activities authorized under this section.  